WO                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA




POLAR ENVIRONMENTAL                    )
TECHNOLOGIES, INC.,                    )
                                       )
                            Plaintiff, )
                                       )
      vs.                              )
                                       )
RUST-OLEUM CORPORATION,                )
                                       )                  No. 4:20-cv-0017-HRH
                          Defendant.   )
_______________________________________)



                                       O RDER

                                   Motion to Dismiss

      Defendant Rust-oleum Corporation moves to dismiss plaintiff Polar Environmental

Technologies, Inc.’s first amended complaint.1 This motion is opposed.2 Oral argument was

not requested and is not deemed necessary.




      1
       Docket No. 18.
      2
       Docket No. 22.

                                             -1-


          Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 1 of 16
                                         Background

       Plaintiff “is engaged in the manufacture and sale of certain flexible treading

[p]roducts for . . . horizontal surfaces such as stairs and floors. . . .”3 Plaintiff’s products

include Extreme Grip and Lava Grip.4

       Plaintiff alleges that “[o]n or about February 1, 2016, the Parties entered into an

Exclusive Sales and License Agreement (‘Agreement’)[.]”5 The Agreement provided that

“both Rust-Oleum and Polar desire to explore the value of the Products in the Market. . . .”6

       Under the terms of the Agreement, plaintiff “agree[d] that during the term of” the

Agreement, “it [would] not sell or otherwise distribute the Products to any other persons or

entities, other than Rust-Oleum, for sale in the consumer retail and industrial distribution

channels and entertainment industry direct . . . (‘the Market’).”7 Defendant “agree[d] to

purchase from Polar not less than FIVE HUNDRED THOUSAND DOLLARS ($500,000.00)

of Products each year during the term of th[e] agreement.”8 The Agreement provided that



       3
       Exclusive Sales and License Agreement at 1, Appendix 1, First Amended Complaint,
Docket No. 14.
       4
        Id.
       5
        First Amended Complaint at 2, ¶ 7, Docket No. 14.
       6
       Exclusive Sales and License Agreement at 1, Appendix 1, First Amended Complaint,
Docket No. 14.
       7
        Id. at 1, ¶ 1.
       8
        Id. at 1-2, ¶ 2.

                                              -2-


           Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 2 of 16
                 [i]f during any year under this Agreement Rust-Oleum fails to
                 purchase at least $500,000 of Products, Polar may convert this
                 Agreement to a non-exclusive agreement for sales to the Market.
                 In order to maintain the exclusive right to purchase the Products
                 for sale into the Market, Rust-Oleum shall have the option of
                 supplementing its payments to Polar for Product purchases so as
                 to equal $500,000 for that year.[9]

The term of the Agreement was

                 from January 1, 2016 through midnight on December 31, 2020,
                 unless it is sooner terminated according to the provisions hereof.
                 Notwithstanding the foregoing, either party may terminate this
                 Agreement upon written notice to the other party in the event
                 that Rust-Oleum fails to make the minimum annual purchases of
                 the Products. . . .[10]

           The Agreement provided that, in addition to paying for the products themselves,

“Rust-Oleum [would] pay Polar royalties of 3% of its net sales of the Products” and that

“[r]oyalties shall be paid quarterly within 30 days after the end of each calendar month during

the term of this Agreement.”11

       The Agreement also provided that “upon termination of the agreement,” plaintiff had

the right “to procure from Rust-Oleum information on all sales of Products during the twelve

(12) months prior to termination, including but not limited to customer contact information,




       9
        Id. at 2, ¶ 2.
       10
           Id. at 3, ¶ 9.
       11
           Id. at 3, ¶ 8.

                                                -3-


           Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 3 of 16
sales pricing, and sales volume.”12 Defendant also “agree[d] to contact and refer all

customers having purchased Product within the twelve (12) months leading up to the

termination of the agreement, to Polar’s office for future sales.”13

       Plaintiff alleges that “[d]uring the first year of the Agreement, . . . Rust-Oleum

purchased approximately $562,000 of product,” but that “[b]y the end of the second year of

the Agreement,” which ran through January 31, 2018, Rust-Oleum had only purchased

$268,869 of product.14 Plaintiff alleges that it first “voiced its concerns to Rust-Oleum

regarding Rust-Oleum’s failure to meet the $500,000 threshold to maintain exclusivity” on

January 29, 2018.15 Plaintiff alleges that it also “raised the issue of non-payment of

royalties” at that time.16 Plaintiff alleges that at that time, Rust-Oleum “represented that it

was selling Polar’s product ‘[to] every major industrial distributor, such as Grainger,

Fastenal, MSC, Applied Industrial, HD Supply WhiteCap, Fergusson, Valen, and many other

middle and small distributors.’”17




       12
        Id. at 3, ¶ 9.
       13
        Id.
       14
        First Amended Complaint at 3, ¶¶ 14-15, Docket No. 14.
       15
        Id. at 5, ¶ 23.
       16
        Id.
       17
        Id. at 5, ¶ 25.

                                             -4-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 4 of 16
       Plaintiff alleges that defendant “represented that it wanted to make a new Polar

GripAll product” and that “Polar expended resources to make the product and sent samples,

but received no feedback from Rust-Oleum.”18 Plaintiff alleges that defendant “did not

provide any test results, artwork, or even a potential name for the product.”19 Plaintiff alleges

that although it “did create the new GripAll product requested by Rust-Oleum[, b]y August

2, 2018, Rust-Oleum had yet to market any of the new product. . . .”20

       Plaintiff also alleges that “[t]hroughout the second and third years of the Agreement,

Rust-Oleum made representations that it was entering into an agreement with Home Depot

to sell the products, which required Polar to expend significant resources to accommodate

the anticipated higher volume of production.”21 Plaintiff alleges that “[o]n or about

November 8, 2016, Rust-Oleum represented to Polar that it would order 1,200 units of

product without metal studs for an initial store test with The Home Depot.”22 Plaintiff alleges

that “[o]n or about October 9, 2017, Rust-Oleum represented to Polar that ‘[t]he product is

a go for a store test with Home Depot and the initial plan is to produce 100 cases of each




       18
         Id. at 4, ¶ 18.
       19
         Id.
       20
         Id. at 5, ¶¶ 27-28.
       21
         Id. at 3, ¶ 16.
       22
         Id. at 4, ¶ 17.

                                              -5-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 5 of 16
item.’”23 Plaintiff alleges that “[i]n order to meet” this increased sales demand, it “obtained

a line of credit on [its] building to expand [its] factory.”24

       Plaintiff alleges that “[o]n or about August 23, 2018, [it] terminated the exclusivity

Agreement” because defendant had not purchased at least $500,000 of product during the

second year of the Agreement.25 Plaintiff also alleges that it requested that defendant

“forward information on all sales of products during the twelve months prior to the

termination of this contract including but not limited to customer contact information, sales

pricing and sales volume.”26 Plaintiff alleges that it also asked defendant to “‘contact and

refer all customers having purchased product within the 12 months leading up to the

termination of the agreement, to Polar’s office for future sales.’”27

       Plaintiff alleges that defendant did not provide it “with the requested customer and

sales information upon termination of the contract.”28 Plaintiff alleges that “[o]n or about

March 28, 2019, seven months after the termination of the contract, Rust-Oleum provided




       23
         Id. at 4, ¶ 21.
       24
         Id. at 4, ¶ 20.
       25
         Id. at 5-6, ¶ 29.
       26
         Id. at 6, ¶ 30.
       27
         Id.
       28
         Id. at 6, ¶ 31.

                                               -6-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 6 of 16
a list of customers and sales information” for the period of “October 1, 2017 through October

12, 2018.”29

       On May 5, 2020, plaintiff commenced this action. Plaintiff’s first amended complaint

contains three counts. In Count I, plaintiff asserts breach of contract claims. In Count II,

plaintiff asserts breach of the implied covenant of good faith and fair dealing claims. In

Count III, plaintiff asserts negligent misrepresentation claims.

       Pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure, defendant now moves

to dismiss all of plaintiff’s claims.

                                        Discussion

       “‘To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.’”

Zixiang Li v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). “A claim is facially plausible ‘when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.’” Id. (quoting Iqbal, 556 U.S. at 678). “The plausibility standard

requires more than the sheer possibility or conceivability that a defendant has acted

unlawfully.” Id. “‘Where a complaint pleads facts that are merely consistent with a

defendant’s liability, it stops short of the line between possibility and plausibility of

entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 678). “[T]he complaint must provide


       29
         Id. at 6, ¶ 32.

                                             -7-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 7 of 16
‘more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.’” In re Rigel Pharmaceuticals, Inc. Securities Litig., 697 F.3d 869, 875

(9th Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “In

evaluating a Rule 12(b)(6) motion, the court accepts the complaint’s well-pleaded factual

allegations as true and draws all reasonable inferences in the light most favorable to the

plaintiff.” Adams v. U.S. Forest Srvc., 671 F.3d 1138, 1142-43 (9th Cir. 2012). “However,

the trial court does not have to accept as true conclusory allegations in a complaint or legal

claims asserted in the form of factual allegations.” In re Tracht Gut, LLC, 836 F.3d 1146,

1150 (9th Cir. 2016).

       Defendant first moves to dismiss plaintiff’s breach of contract claims in Count I. “In

order to assert a claim for breach of contract, a plaintiff must generally allege: (1) existence

of a contract; (2) breach; (3) causation; and (4) damages.” Nicdao v. Chase Home Finance,

839 F. Supp. 2d 1051, 1068 (D. Alaska 2012). Defendant argues that plaintiff’s breach of

contract claims are not plausible because there have been no breaches of the contract.

       Plaintiff first alleges that “[d]efendant breached” the Agreement by failing “to account

for and pay royalties[.]”30 More specifically, plaintiff alleges that defendant “failed to

provide the accountings of the quarterly royalty earnings and failed to make the required

quarterly payments as required by the Agreement.”31 Defendant argues that this claim is not


       30
         First Amended Complaint at 7, ¶ 38, Docket No. 14.
       31
         Id. at 5, ¶ 24.

                                              -8-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 8 of 16
plausible because it has paid all royalties due and because plaintiff had no right to audit its

sales. Defendant contends that plaintiff has not alleged any factual support for its allegation

that defendant did not pay royalties such as which payments might have been missed or when

it might have raised this issue with defendant. Defendant also contends that it prepaid

plaintiff $116,000 in royalties, but there is no evidence to support this contention.32

       Plaintiff’s breach of contract claim as it pertains to the payment of royalties is

plausible. Plaintiff is not asserting that it had a right to audit defendant’s sales. Rather,

plaintiff is alleging that it is entitled to some sort of accounting of defendant’s sales so that

it can determine exactly what royalties were due. That plaintiff would be entitled to such an

accounting is plausible under the terms of the Agreement. As for defendant’s contention that

plaintiff has not alleged any factual support for this claim, plaintiff has alleged that defendant

did not “make any quarterly royalty payments[.]”33 For purposes of a Rule 12(b)(6) motion,

this is sufficient to establish that plaintiff has a plausible failure to pay royalties breach of

contract claim.

       Plaintiff also alleges that “[d]efendant breached” the Agreement by failing to “release

sales information, release . . . customer information, and . . . refer customers back to Polar




       32
        There is some sales information in Exhibit B to defendant’s motion. The court has
not considered this evidence because doing so would require the court to convert the instant
motion into a motion for summary judgment.
       33
         First Amended Complaint at 6, ¶ 29, Docket No. 14 (emphasis added).

                                               -9-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 9 of 16
upon termination of the Agreement.”34 Defendant argues that this claim is not plausible

because the facts as pled in the first amended complaint show that it provided the sales and

customer information after termination. Defendant points out that plaintiff has expressly

alleged that defendant provided the sales information and a customer list on March 28,

2019.35 Thus, defendant argues that there was no breach of the Agreement’s provision

regarding the sales and customer information. Defendant acknowledges that plaintiff is

alleging that this information was provided in an untimely manner, given that it was allegedly

provided seven months after termination of the Agreement. But, defendant argues that the

Agreement did not contain a time frame in which the sales and customer information had to

be provided nor did the Agreement suggest that timing was material. Defendant argues that

plaintiff is asking the court to insert a “time is of the essence” provision into the Agreement,

which the court cannot do. See State Farm Fire and Casualty Co. v. Somers and Associates,

Inc., Case No. 3:08-cv-00047 TMB, 2009 WL 10674449, at *4 (D. Alaska Feb. 10, 2009)

(“Where the terms” of a contract “are clear and unambiguous, . . . the [c]ourt will not rewrite

them”). Defendant also suggests that plaintiff should not be heard to argue that time was of

the essence, given that plaintiff waited more than six months after defendant did not meet the

$500,000 requirement to terminate the Agreement.            Defendant argues that the only

reasonable interpretation of the Agreement is that the parties did not include a provision


       34
         Id. at 7, ¶ 38.
       35
         Id. at 6, ¶ 32.

                                             -10-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 10 of 16
requiring the immediate delivery of sales and customer information because this was not a

material term and they recognized that defendant would need some time to collect this

information.

       Plaintiff’s breach of contract claim as to the sales and customer information is

plausible. If, as defendant contends, the Agreement was silent as to when this information

should be provided, then “‘a reasonable time is implied.’” Laybourn v. City of Wasilla, 362

P.3d 447, 459 (Alaska 2015) (quoting Hall v. Add–Ventures, Ltd., 695 P.2d 1081, 1089

(Alaska 1985)). Plaintiff has alleged that defendant did not provide the sales and customer

information until seven months after the termination of the Agreement. It is plausible that

this could be viewed as an unreasonable amount of time in which to produce this informa-

tion, given that the Agreement provided that this information should be produced “upon

termination. . . .”36

       Defendant next moves to dismiss plaintiff’s breach of the implied covenant of good

faith and fair dealing claims in Count II. “The covenant of good faith and fair dealing is

implied in every contract in order to effectuate the reasonable expectations of the parties to

the agreement[.]” Ramsey v. City of Sand Point, 936 P.2d 126, 133 (Alaska 1997). “A party

must act in subjective good faith, meaning that it cannot act to deprive the other party of the

explicit benefits of the contract, and in objective good faith, which consists of acting in a



       36
       Exclusive Sales and License Agreement at 3, ¶ 9, Appendix 1, First Amended
Complaint, Docket No. 14.

                                             -11-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 11 of 16
manner that a reasonable person would regard as fair.” Casey v. Semco Energy, Inc., 92 P.3d

379, 384 (Alaska 2004). “[T]he purpose of the covenant is to effectuate the reasonable

expectations of the parties, not add to them and ‘cannot be interpreted to prohibit what is

expressly permitted.’” Id. at 384–85 (quoting Ramsey, 936 P.2d at 133).

       Plaintiff alleges that defendant breached the implied covenant because defendant did

not timely provide the sales and customer information and did not make any royalty

payments.37 These breach of the implied covenant claims are plausible because, as discussed

above, plaintiff’s breach of contract claims based on the same allegations are plausible.

       Plaintiff also alleges that defendant breached the implied covenant “by requiring

[p]laintiff to expend significant resources to meet expected demand representations, then

failing to fulfill those expected demands.”38 Plaintiff alleges that it “relied on [d]efendant’s

representations relating to The Home Depot and [d]efendant’s intent to create a new GripAll

product” and that “[d]efendant’s representations regarding the potential contract and new

product were not made in good faith as evidenced by the complete absence of any sales

reported to The Home Depot.”39 Defendant argues that this breach of the implied covenant

claim is not plausible because the Agreement expressly stated that the parties’ expectations




       37
         First Amended Complaint at 8, ¶¶ 43-45, Docket No. 14.
       38
         Id. at 8, ¶ 42.
       39
         Id. at 8, ¶¶ 46-47.

                                             -12-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 12 of 16
included “explor[ing] the value of the Product in the Market. . . .”40 Defendant argues that

this recital shows that the parties knew that market demand was uncertain and that any

decision by plaintiff to expend significant resources was solely plaintiff’s and not something

defendant required of plaintiff. Defendant also points out that the Agreement required

plaintiff to “use its best efforts to fill any orders for Products placed by Rust-Oleum as

quickly as possible” and that it would “meet the Products purchase requirements of Rust-

Oleum.”41 Defendant argues that these express provisions in the Agreement show that any

significant expenditures by plaintiff were made in order for plaintiff to fulfill its obligations

under the Agreement. Defendant also argues that any allegation that it acted unfairly is not

plausible in light of plaintiff’s allegation that defendant was selling plaintiff’s “product ‘[to]

every major industrial distributor, such as Grainger, Fastenal, MSC, Applied Industrial, HD

Supply WhiteCap, Fergusson, Valen, and many other middle and small distributors.’”42

Defendant also argues that there was nothing unfair or dishonest about its representations to

plaintiff about The Home Depot opportunity. Defendant contends that it was simply keeping

plaintiff informed about this opportunity, which, unfortunately did not pan out because

defendant could not convert The Home Depot into a customer.




       40
       Exclusive Sales and License Agreement at 1, Appendix 1, First Amended
Complaint, Docket No. 14.
       41
         Id. at 2, ¶¶ 3, 6.
       42
         First Amended Complaint at 5, ¶ 25, Docket No. 14.

                                              -13-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 13 of 16
       Plaintiff’s breach of the implied covenant claim based on the Home Depot opportunity

is plausible. Plaintiff has adequately alleged that defendant failed to act with subjective and

objective good faith. Plaintiff has alleged defendant acted to deprive plaintiff of the benefits

of the Agreement when it demanded that plaintiff make a new product but then failed to

provide any information to plaintiff about how this new product was being marketed once

it was created. And plaintiff has alleged that defendant’s behavior regarding The Home

Depot opportunity was unfair given that defendant required plaintiff to expend significant

resources on product creation but then did little to actually market this product.

       Finally, defendant moves to dismiss plaintiff’s negligent misrepresentation claims in

Count III. To state a claim for negligent misrepresentation, a plaintiff must allege that

               “(1) the party accused of misrepresentation . . . made the
               statement in the course of his business, profession or employ-
               ment; (2) the representation . . . suppl[ied] false information; (3)
               the plaintiff [justifiably relied] on the false information; and (4)
               the accused party . . . failed to exercise reasonable care or
               competence in obtaining or communicating the information.”

Miller v. State, Dep’t of Environmental Conservation, 353 P.3d 346, 348 (Alaska 2015)

(quoting Willard v. Khotol Servs. Corp., 171 P.3d 108, 118–19 (Alaska 2007)). Plaintiff

alleges that defendant “negligently misrepresented its intent to maintain an exclusive

purchase and sales contract with [p]laintiff for the duration of the contract term[,]” “its intent

to meet the agreed-upon purchase threshold to maintain exclusivity[,]” and “its intent to enter




                                              -14-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 14 of 16
into third-party agreements for the sale and distribution of [p]laintiff’s products.”43 Plaintiff

alleges that it “reasonably relied on [d]efendant’s misrepresentations when deciding to enter

into the exclusivity agreement and to expend considerable sums of money to expand its

factory and production capacity.”44

       Plaintiff’s negligent misrepresentation claims fail because they are based on the

parties’ contract, and claims involving contractual commitments “‘sound in contract, rather

than tort.’” K & K Recycling, Inc. v. Alaska Gold Co., 80 P.3d 702, 717 (Alaska 2003)

(quoting Kalenka v. Taylor, 896 P.2d 222, 228 (Alaska 1995)). “Generally, ‘where

contractual remedies exist, courts should hesitate to graft additional remedies in the absence

of some good reason.’” Nicdao, 839 F. Supp. 2d at 1072 (quoting St. Denis v. Dep’t of

Hous. & Urban Dev., 900 F. Supp. 1194, 1206 (D. Alaska 1995)). “Accordingly, ‘[t]he

economic loss doctrine provides that certain economic losses are properly remediable only

in contract.’” Id. (quoting Giles v. Gen. Motors Acceptance Corp., 494 F.3d 865, 873 (9th

Cir. 2007)). “This doctrine is most typically applied in product liability cases, as well as

negligence and strict liability cases.” Id. “Some courts have found, however, that even

where the parties have a contractual relationship, the doctrine does not bar claims based on

behavior occurring outside of that relationship.” Id. However, here, plaintiff’s negligent

misrepresentation claims are not based on behavior that occurred outside of the parties’


       43
         Id. at 9, ¶¶ 50-52.
       44
         Id. at 9, ¶ 53.

                                              -15-


        Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 15 of 16
contractual relationship. Rather, plaintiff’s negligent misrepresentation claims are all based

on conduct that occurred in connection with the parties’ contractual relationship. Thus,

plaintiff’s misrepresentation claims are barred by the economic loss doctrine, and these

claims are dismissed. Plaintiff is not given leave to amend its negligent misrepresentation

claims as amendment would be futile.

                                         Conclusion

       Defendant’s motion to dismiss45 is granted in part and denied in part. Plaintiff’s

negligent misrepresentation claims in Count III are dismissed without leave to amend. The

motion is otherwise denied.

              DATED at Anchorage, Alaska, this 29th day of September, 2020.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




       45
        Docket No. 18.

                                            -16-


       Case 4:20-cv-00017-HRH Document 24 Filed 09/29/20 Page 16 of 16
